13 N.Y.3d 887 (2009)
2009 NY Slip Op 91241
921 N.E.2d 601
893 N.Y.S.2d 833
CITY OF NEW YORK et al., Plaintiffs,
v.
THOMAS A. MAUL, Defendant.
L.J. et al., Intervenors-Respondents,
v.
JOHN B. MATTINGLY, as Commissioner, New York City Administration for Children's Services, Appellant, et al., Defendant.
Motion No: 2009-1334
Court of Appeals of New York.
Submitted December 7, 2009.
Decided December 15, 2009.
Motion by Advocates for Children of New York et al. for leave to file a brief amici curiae on the appeal herein granted and the proposed brief is accepted as filed. Two copies of the brief must be served and 24 copies filed within seven days.